416TH DISTRICT COURT
                                                            

November 2, 2015                                                                              FILED IN
                                                                                       5th COURT OF APPEALS
Ms. Lisa Matz                                                                              DALLAS, TEXAS
Clerk of the Court                                                                     11/2/2015 9:09:05 PM
Court of Appeal, Fifth District                                                              LISA MATZ
George L. Allen Sr. Courts Building                                                            Clerk
600 Commerce Street, Second Floor
Dallas, TX 75202-4658


RE: In the Interest of B.W.S., minor child, Trial court cause No. 416-51685-2015, Court of Appeals No. 05-
15-01207-CV

Dear Ms. Matz:


I am in receipt of your notice dated November 2, 2015, advising that the reporter’s record is overdue in the
above cause. Although I have sent the cost estimate for the reporter’s record to counsel, no arrangements
have been made for payment of the appellate record. As well, I have been focusing on the criminal appeal of
State v Christopher James Holder, 05-15-00818-CR, as well as three expedited civil appeals, Bell v Harris, 05-
15-01117-CV, Starside v Adams, 05-15-01162-CV, and In the Interest of A.G. and A.G., 05-15-1298-CV.


Sincerely,


 /s./Susan Maienschein

Susan Maienschein
Official Reporter
416th District Court




                         2100 Bloomdale Road, Suite 20030 • McKinney, Texas • 75071
                                 Phone: (972) 424-1460 • Fax: (972) 548-4525